


[img1.jpg]


MASTER NOTE (Eurodollar/Prime Rate)

 

$20,000,000

Date: May 27, 2008             

FOR VALUE RECEIVED, the undersigned, a Delaware limited partnership, promises to
pay to the order of CITIBANK, N.A. (the “Bank”), on or before April 1, 2009 (the
“Maturity Date”), the sum of Twenty Million Dollars ($20,000,000), or, if less,
the aggregate unpaid principal amount of all advances made by the Bank pursuant
to the line of credit (each an “Advance” and collectively, the “Advances”), not
to exceed an aggregate amount at any one time outstanding of Twenty Million
Dollars ($20,000,000), available to the undersigned solely from December 1 to
April 1 of each year (the “Line”) together with interest thereon as set forth
herein.

Each Advance hereunder shall bear interest at a rate per annum as determined in
accordance with Schedule A attached hereto. The undersigned shall notify the
Bank not later than 12 noon three Business Days prior to each Advance hereunder
which the undersigned requests to maintain at a rate of interest based, in part,
on Libor Rate (a “Eurodollar Advance”), and not later than 12 noon on the date
of each Advance which the undersigned requests to maintain at a rate of interest
based, in part, on the Base Rate (a “Base Rate Advance”). All requests for
Advances shall be irrevocable and shall be in the minimum amount of $100,000
with respect to any Advance. Each request by the undersigned for an Advance
hereunder shall specify whether the requested Advance is a Eurodollar Advance or
a Base Rate Advance, the proposed date to fund the Advance, and if a Eurodollar
Advance is requested, the Interest Period applicable thereto.

Any Eurodollar Advance may be continued as a Eurodollar Advance upon expiration
of an Interest Period with respect thereto by complying with the notice
provisions contained in the definition of Interest Period; provided, however,
that no Eurodollar Advance may be continued as such when any Event of Default or
event which upon notice, passage of time or both would constitute an Event of
Default has occurred and is continuing but shall be automatically converted to a
Base Rate Advance on the last date of the Interest Period in effect when the
Bank is notified of such default or Event of Default.

On April 1 of each year, the undersigned will make such payments as are
necessary to repay in full all Advances then outstanding and the undersigned
shall not request any Advances from April 1 to November 30 of each year.

The undersigned may elect from time to time to convert outstanding Eurodollar
Advances to Base Rate Advances by giving the Bank at least three Business Days
prior irrevocable notice of such election; provided that any conversion of a
Eurodollar Advance may be made only on the last day of an Interest Period with
respect thereto. The undersigned may elect from time to time to convert an
outstanding Base Rate Advance to a Eurodollar Advance by giving the Bank
irrevocable written notice of such election not later than 12 noon, three
Business Days prior to the date of the proposed conversion and further provided
that (i) the conversion shall be in the minimum principal amount of $100,000 and
(ii) no Event of Default or event upon notice, passage of time or both would
constitute an Event of Default shall have occurred and be continuing.
Notwithstanding the foregoing, no Advance may be converted to or continued as a
Eurodollar Advance if the Interest Period would extend beyond the Maturity Date.

Interest in respect of Base Rate Advances shall be payable on the first day of
each month commencing on the first such date to occur after the date the Advance
is made, and on the Maturity Date. Interest in respect of Eurodollar Advances
shall be payable on the last day of the Interest Period in respect thereof.
Interest shall be calculated on the basis of a 360-day year for the actual
number of days elapsed. All payments hereunder shall be payable in immediately
available funds in lawful money of the United States. The undersigned authorizes
the Bank to charge any of the undersigned’s accounts for payments of principal
or interest. Any payment of principal of or interest payable hereunder which is
not paid when due, whether at maturity, by acceleration, or otherwise, shall
bear interest from the date due until paid in full at a rate per annum equal to
three percent (3%) above the rate otherwise payable with respect thereto.

All requests for advances shall be irrevocable and shall be for a minimum of
$100,000 and must be received by the Bank no later than 12:00 noon on the date
of the proposed advance. The Bank may act without liability upon the basis of
telephonic notice believed by the Bank in good faith to be from the undersigned.
In each such case, the undersigned hereby waives the right to dispute the Bank’s
record of the terms of such telephonic notice. The undersigned shall immediately
confirm to the Bank in writing each telephonic notice. All advances under the
Line are at the Bank’s sole and absolute discretion and the Bank, at its option
and in its sole and absolute discretion and without notice to the undersigned,
may decline to make any advance requested by the undersigned.

 

 

--------------------------------------------------------------------------------






Subject to the terms and conditions hereof and the terms and conditions set
forth in any agreement in writing between the Bank and the undersigned, the
undersigned may borrow, repay in whole or in part, and reborrow on a revolving
basis, up to the maximum amount of the Line. Base Rate Advances may be prepaid
without premium or penalty together with accrued interest thereon to and
including the date of prepayment. Eurodollar Advances may be prepaid without
premium or penalty (except as provided in the next succeeding paragraph)
together with accrued interest thereon to and including the date of prepayment,
provided such prepayment date must be the last day of the then current Interest
Period of such Advance. The Bank shall maintain its records to reflect the
amount and date of each advance and of each payment of principal and interest
thereon. All such records shall, absent manifest error, be conclusive as to the
outstanding principal amount hereof; provided, however, that the failure to make
any notation to the Bank’s records shall not limit or otherwise affect the
obligations of the undersigned to repay each advance made by the Bank, in
accordance with the terms hereof.

The undersigned agrees to indemnify the Bank and hold the Bank harmless from any
loss or expense which the Bank may sustain or incur, including without
limitation, interest or fees payable by the Bank to lenders of funds obtained by
it in order to maintain a Eurodollar Advance hereunder, as a consequence of (a)
default by the undersigned in payment of the principal amount of or interest on
a Eurodollar Advance, (b) default by the undersigned in making any prepayment of
a Eurodollar Advance after the undersigned gives notice in accordance with this
Note and/or (c) the making of any payment of a Eurodollar Advance on a day which
is not the last day of the then applicable Interest Period with respect thereto.
When claiming indemnification under this paragraph, the Bank shall provide to
the undersigned a statement explaining the amount of any such loss or expense
which statement shall in the absence of manifest error be conclusive with
respect to the undersigned. The indemnity obligations hereunder shall survive
payment in full of the Note.

Upon the occurrence and continuance of any of the following (each an “Event of
Default”): (a) default in the payment when due of any amount hereunder or (b)
the occurrence of an “Event of Default” (as defined in the Credit Agreement
referred to in the definition of the Leverage Ratio below), then this Note
shall, at the sole option of the Bank, become due and payable without notice or
demand.

Upon the occurrence and during the continuance of an Event of Default, the Bank
shall be entitled to setoff against and apply to the payment hereof the balance
of any account or accounts maintained with the Bank by the undersigned and to
exercise any other right or remedy granted hereunder, or under any agreement
between the undersigned and the Bank or available at law or in equity. The
failure by the Bank at any time to exercise any such right shall not be deemed a
waiver thereof, nor shall it bar the exercise of any such right at a later date.
Each and every right and remedy granted to the Bank hereunder or under any
agreement between the undersigned and the Bank or available at law or in equity
shall be cumulative and not exclusive of any other rights, powers, privileges or
remedies, and may be exercised by the Bank from time to time and as often as may
be necessary in the sole and absolute discretion of the Bank.

The undersigned agrees to pay, on demand, all of the Bank’s costs and expenses,
including reasonable counsel fees (whether in-house or outside counsel), in
connection with the collection of any amounts due to the Bank hereunder or in
connection with the enforcement of the Bank’s rights under this Note.

This Note shall be governed by and construed in accordance with the laws of the
State of New Jersey, without giving effect to principles of conflict or choice
of laws.

THE UNDERSIGNED HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY FEDERAL OR
STATE COURT IN THE STATE OF NEW JERSEY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT
AGAINST IT AND RELATED TO OR IN CONNECTION WITH THIS NOTE OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND CONSENTS TO THE PLACING OF VENUE IN BERGEN
COUNTY OR ANY OTHER COUNTY PERMITTED BY LAW. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE UNDERSIGNED HEREBY WAIVES AND AGREES NOT TO ASSERT BY WAY OF
MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING ANY
CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS, THAT
THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE
VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER, OR THAT THIS NOTE OR ANY
OTHER DOCUMENT OR INSTRUMENT REFERRED TO HEREIN MAY NOT BE LITIGATED IN OR BY
SUCH COURTS. NOTWITHSTANDING THE FOREGOING, THE BANK SHALL HAVE THE RIGHT TO
BRING ANY ACTION OR PROCEEDING AGAINST THE GUARANTOR OR ITS PROPERTY IN THE
COURTS OF ANY OTHER JURISDICTION. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
UNDERSIGNED AGREES NOT TO SEEK AND HEREBY WAIVES THE RIGHT TO ANY REVIEW OF THE
JUDGMENT OF ANY SUCH COURT BY ANY COURT OF ANY OTHER NATION OR JURISDICTION
WHICH MAY BE CALLED UPON TO GRANT AN ENFORCEMENT OF SUCH JUDGMENT. THE
UNDERSIGNED AGREES THAT SERVICE OF PROCESS MAY BE MADE UPON IT BY CERTIFIED OR
REGISTERED MAIL TO ITS ADDRESS SET FORTH BELOW OR SUCH OTHER ADDRESS THAT THE
UNDERSIGNED SHALL HAVE NOTIFIED THE BANK IN WRITING OR ANY METHOD AUTHORIZED BY
THE LAWS OF THE STATE OF NEW JERSEY. EXCEPT AS PROHIBITED BY LAW, THE
UNDERSIGNED HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS NOTE.

 

 

--------------------------------------------------------------------------------






The Bank shall not, by any act, delay, omission or otherwise, be deemed to have
waived any of its rights and/or remedies hereunder. No change, amendment,
modification, termination, waiver, or discharge, in whole or in part, of any
provision of this Note shall be effective unless in writing and signed by the
Bank, and if so given by the Bank, shall be effective only in the specific
instance in which given. The undersigned acknowledges that this Note and the
undersigned’s obligations under this Note are, and shall at all times continue
to be, absolute and unconditional in all respects, and shall at all times be
valid and enforceable irrespective of any other agreements or circumstances of
any nature whatsoever which might otherwise constitute a defense to this Note
and the obligations of the undersigned under this Note. The undersigned
absolutely, unconditionally and irrevocably waives any and all right to assert
any set-off, counterclaim or crossclaim of any nature whatsoever with respect to
this Note or the undersigned’s obligations hereunder.

In the event any one or more of the provisions contained in this Note should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

The undersigned hereby waives presentment, demand for payment, protest, notice
of dishonor, and any and all other notices or demands in connection with the
delivery, acceptance, performance, default, or enforcement of this Note.

As used herein the following terms shall have the following meanings:

“Bank” shall be deemed to include the Bank, its successors and assigns and any
holder hereof.

“Base Rate” shall mean, at any time, the greater of (a) the Prime Rate and (b)
the Federal Funds Rate plus ½ of 1%. Each change in the Base Rate shall take
effect simultaneously with the corresponding change or changes in the Prime Rate
or the Federal Funds Rate.

“Business Day” means (a) a day other than a Saturday, Sunday or other day on
which commercial banks in New Jersey are authorized or required by law to close
and (b) relative to the date of (i) continuing an Advance as, or converting an
Advance to, a Eurodollar Advance, (ii) making any payment or prepayment of
principal of or payment of interest on a Eurodollar Advance, or (iii) the
undersigned giving any notice (or the number of Business Days to elapse prior to
the effectiveness thereof) in connection with any matter referred to in (b)(i)
or (b)(ii), any day on which dealings in U.S. dollars are carried on in the
London interbank eurodollar market.

“Eurocurrency Reserve Requirement” means for any day as applied to a Eurodollar
Advance, the aggregate (without duplication) of the rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board of Governors of the Federal Reserve System or other
governmental authority having jurisdiction with respect thereto), as from time
to time hereafter in effect, dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of such Board) maintained by a member bank of such system.

“Federal Funds Rate” means, the rate per annum (rounded upwards, if necessary,
to the next higher 1/100th of 1%) representing the daily effective federal funds
rate as quoted by Bank (or an affiliate of Bank) and confirmed in Federal
Reserve Board Statistical Release H.15 (519) or any successor or substitute
publication selected by Bank. If, for any reason, such rate is not available,
then “Federal Funds Rate” means a daily rate which is determined, in the opinion
of Bank, to be the rate at which federal funds are being offered for sale in the
national federal funds market at 9:00 a.m. Rates for weekends or holidays shall
be the same as the rate for the most immediate preceding Business Day.

“Interest Period” with respect to any Eurodollar Advance means:

(a) Initially, the period commencing on the date such Eurodollar Advance is made
and ending at least one (1) week but not more than ninety (90) days thereafter;
and

(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Advance and ending at least one
(1) week but not more than (90) days thereafter, as selected by the undersigned
by irrevocable written notice to the Bank not less than three (3) Business Days
prior to the last day of the then current Interest Period with respect to such
Eurodollar Advance; provided, however, that all of the foregoing provisions
relating to Interest Periods are subject to the following:

(i) if any Interest Period pertaining to a Eurodollar Advance would otherwise
end on a day which is not a Business Day, the Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;

 

 

--------------------------------------------------------------------------------






(ii) if the undersigned shall fail to give notice as provided in clause (b)
above, the undersigned shall be deemed to have requested conversion of the
affected Eurodollar Advance to a Base Rate Advance on the last day of the then
current Interest Period with respect thereto;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) no Interest Period may be selected which ends later than the Maturity Date.

“Leverage Ratio” shall have the definition ascribed thereto in the Third Amended
and Restated Credit Agreement, dated as of October 24, 2004 (as amended by the
First Amendment to Third Amended and Restated Credit Agreement, dated as of
March 17, 2005, the Second Amendment to Third Amended and Restated Credit
Agreement, dated as of August 25, 2005, and the Third Amendment to Third Amended
and Restated Credit Agreement, dated as of February 9, 2006, and as further
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof, the “Credit Agreement”) by and among the
undersigned, the lenders referred to therein, Wachovia Bank, National
Association, as administrative agent, swingline lender and issuing lender, Bank
of America, N.A, as syndication agent, Calyon New York Branch, as syndication
agent and an issuing lender, Bank, as documentation agent, and National City
Bank, as documentation agent.

“Prime Rate” shall mean a fluctuating rate per annum equal to the prime rate of
interest as published in the Money Rates column of the Wall Street Journal from
time to time. Any change in the Prime Rate shall take effect on the date of the
change in the Prime Rate.

“Libor Rate” shall mean with respect to the Interest Period pertaining to a
Eurodollar Advance, the rate per annum equal to the quotient (rounded upwards to
the next higher 1/16 of one percent) of (a) the annual rate of interest at which
dollar deposits of an amount comparable to the amount of such Loan and for a
period equal to the Interest Period applicable thereto are offered to the Bank
in the London interbank market at approximately 11:00 a.m. (London time) on the
second Business Day prior to the beginning of such Interest Period, divided by
(b) a number equal to 1.00 minus the Eurocurrency Reserve Requirement, if any.

“Undersigned” shall mean, if this Note is signed by more than one party, unless
otherwise stated herein, shall mean the “undersigned and each of them” and each
undertaking herein contained shall be their joint and several undertaking. The
Bank may proceed against one or more of the undersigned at one time or from time
to time as it elects in its sole and absolute discretion.

In the event that the Bank shall have determined (which determination shall be
conclusive and binding upon the undersigned) that, by reason of circumstances
affecting the London interbank market, adequate and reasonable means do not
exist for ascertaining the Libor Rate for any requested Interest Period or with
respect to the continuation of a Eurodollar Advance beyond the expiration of the
then current Interest Period with respect thereto, the Bank shall forthwith give
notice of such determination, confirmed in writing, to the undersigned. If such
notice is given, any outstanding Eurodollar Advance shall be converted, on the
last day of the then current Interest Period with respect thereto, to a Base
Rate Advance. Such notice shall be withdrawn by the Bank when the Bank shall
determine that adequate and reasonable means exist for ascertaining Libor Rate.

Notwithstanding anything to the contrary contained elsewhere in this Note, if
any change after the date hereof in law, rule, regulation, guideline or order or
in the interpretation thereof by any governmental authority charged with the
administration thereof, shall make it unlawful for the Bank to make or maintain
any Advance as a Eurodollar Advance, then, by written notice to the undersigned,
the Bank may require that the Eurodollar Advance be converted to a Base Rate
Advance, whereupon the Eurodollar Advance shall be automatically converted to a
Base Rate Advance as of the date of such notice to the undersigned.

In the event that any change in applicable law or regulation, or in the
interpretation thereof by any governmental authority charged with the
administration thereof, shall impose on or deem applicable to the Bank any
reserve requirements against this Note or the Line or impose upon the Bank any
other costs or assessments, the undersigned shall pay to the Bank on demand an
amount sufficient to compensate the Bank for the additional cost resulting from
the maintenance or imposition of such reserves, costs or assessments.

Any consents, agreements, instructions or requests pertaining to any matter in
connection with this Note, signed by any one of the undersigned, shall be
binding upon all of the undersigned. This Note shall bind the respective
successors, heirs or representatives of the undersigned. This Note and the Line
shall not be assigned by the undersigned without the Bank’s prior written
consent.

 

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has duly executed this Note the day and year
first above written.

 

Witness: 

 /s/ A. DAVIN D'AMBROSIO

 

Suburban Propane, L.P.

 



 


By: 

/s/ MICHAEL A. STIVALA

 

 

 

Name: 

 Michael A. Stivala

 

 

 

Title:

Chief Financial Officer and Chief Accounting Officer

Borrower’s Address:

240 Route 10 West

Whippany, NJ 07981

 

 

--------------------------------------------------------------------------------






Schedule A

Suburbane Propane, L.P. will pay interest on any Advance in accordance with the
terms of this schedule. With respect to any Eurodollar Advance, Suburbane
Propane, L.P. will pay interest at a rate equal to the Reserve Adjusted LIBOR
plus a margin that corresponds to the Leverage Ratio, as set forth in the chart
below. With respect to any Base Rate Advance, Suburbane Propane, L.P. will pay
interest at a rate equal to the Base Rate plus a margin that corresponds to the
Leverage Ratio, as set forth in the chart below.

 

Leverage Ratio

 

Margin for Eurodollar Advances

 

Margin for Base Rate Advances

Greater than or equal to 4.25 to 1.00

 

3.00%

 

1.50%

Greater than or equal to 3.75 to 1.00, but less than 4.25 to 1.00

 

2.75%

 

1.25%

Greater than or equal to 3.25 to 1.00, but less than 3.75 to 1.00

 

2.375%

 

1.00%

Greater than or equal to 2.75 to 1.00, but less than 3.25 to 1.00

 

2.125%

 

0.750%

Less than 2.75 to 1.00

 

2.00%

 

0.625%

 

 

--------------------------------------------------------------------------------